                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 MARVIN RAY THOMPSON, III,                       )
                                                 )
        Plaintiff,                               )
                                                 )         NO. 1:20-cv-00022
v.                                               )
                                                 )         JUDGE CAMPBELL
 MAURY COUNTY JAIL, et al.,                      )         MAGISTRATE JUDGE
                                                 )         HOLMES
       Defendants.                               )

                                            ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 20) recommending the Court grant the motion to dismiss filed by Defendant David

Stewart (Doc. No. 19).

       Mr. Stewart sought dismissal of the claims against him on grounds that the claims are

barred by the applicable one-year statute of limitations. Plaintiff did not file a response to Mr.

Stewart’s motion to dismiss. The Magistrate Judge found that the statute of limitations defense had

merit and recommended that the claims against Mr. Stewart be dismissed. The Report and

Recommendation advised the parties that any objections to the Magistrate Judge’s findings were

to be filed within fourteen days of service (Doc. No. 20 at 6). No objections have been filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 20) and concludes that

it should be ADOPTED and APPROVED. Accordingly, Defendant David Stewart’s Motion to

Dismiss (Doc. No. 19) is GRANTED.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:20-cv-00022 Document 21 Filed 10/23/20 Page 1 of 1 PageID #: 109
